Citation Nr: 0739244	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-24 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for convulsive disorder 
with grand mal reflex spasm of diaphragm, also claimed as 
hiccup condition, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver



INTRODUCTION

The veteran served on active duty from February 1946 to 
October 1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, that continued a 60 percent 
rating for convulsive disorder with grand mal reflex spasm of 
diaphragm, also claimed as hiccup condition.  


FINDING OF FACT

The record does not contain competent, consistent evidence 
about the frequency of the veteran's major and minor seizures 
and does not show that it is as likely as not that the veteran 
has at least one major seizure in three months over a year, or 
more than 10 minor seizures weekly.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
convulsive disorder with grand mal reflex spasm of diaphragm, 
also claimed as hiccup condition, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.121, 4.7, 4.124a, 
Diagnostic Codes 8910-8911 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in September 2004; rating 
decisions in December 2004 and February 2007; a statement of 
the case in June 2005; and a supplemental statement of the 
case in December 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, and 
the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the appellant 
is harmless because of the thorough and informative notices 
provided throughout the adjudication and because the appellant 
had a meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by 
the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the fairness 
of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in July 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of the 
law. 


The veteran's rating for convulsive disorder with grand mal 
reflex spasm of diaphragm was increased to 60 percent in a 
rating decision dated May 1979.  He now contends that a higher 
rating is warranted.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, VA 
must take into account the veteran's entire medical history 
and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

The Board must consider whether staged ratings are appropriate 
for an increased rating claim and whether the factual findings 
show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007),

The RO evaluated the veteran's disability under Diagnostic 
Code 8910.  That code, which pertains to grand mal epilepsy, 
instructs the rater to evaluate the condition under the 
general rating formula for major seizures.  The general rating 
formula for major and minor epileptic seizures provides a 100 
percent rating when the evidence shows an average of at least 
one major seizure per month over the last year; 80 percent for 
an average of at least one 
major seizure in three months over the last year or more than 
10 minor seizures weekly; and 60 percent for an average of at 
least one major seizure in four months over the last year or 
nine to 10 minor seizures per week.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8910-8911.  
A major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or conscious 
control associated with staring or rhythmic blinking of the 
eyes or nodding of the head ("pure" petit mal), or sudden 
jerking movements of the arms, trunk, or head (myoclonic type) 
or sudden loss of postural control (akinetic type).  38 C.F.R. 
§ 4.124a, Diagnostic Code 8911.  

As to frequency, competent, consistent lay testimony 
emphasizing convulsive and immediate post-convulsive 
characteristics may be accepted.  The frequency of seizures 
should be ascertained under the ordinary conditions of life 
(while not hospitalized).  38 C.F.R. § 4.121 (2007).  

The evidence regarding the frequency of the veteran's seizures 
varies widely.  VA outpatient treatment records from April 
1995 to September 2004 routinely show that the veteran did not 
report having seizures or that the disorder was "stable" or 
"controlled."  Yet, during a VA examination in October 2004, 
the veteran and his wife reported that he averaged two 
episodic periods of disorientation per month over the previous 
four months.  The veteran's wife stated that during the 
episodes, the veteran did not talk and was unable to respond 
to commands.  The veteran also reported having hiccups, which 
were associated with his seizure disorder, every other day for 
about thirty minutes.  The veteran stated that he took 
medication to control the seizures and for relief of the 
hiccups.  

VA outpatient treatment records from January 10, 2005, show 
that the veteran reported having a major seizure in December 
2004 that caused him to pass out and injure his head.  He also 
stated that he has a syncopal episode once every two months 
with post ictal confusion that lasted 10 to 15 minutes.  Then, 
on January 19, 2005, the veteran reported having grand mal 
episodes approximately once a month.

The veteran underwent a second VA examination in May 2006 
where he reported having complex partial epilepsy 
characterized by automatic states and/or generalized 
convulsions with unconsciousness at least one a month for the 
previous twelve months.  He also stated that he had complex 
partial epilepsy characterized by brief episodes of random 
motor movements; hallucinations; perceptual illusions; 
abnormalities of thinking, memory, or mood; or autonomic 
disturbances five to eight times per week for the last twelve 
months.  The veteran claimed that he had several seizures 
daily but his wife stated that his last seizure was two weeks 
prior.  Based on a review of the veteran's medical records and 
the claims file, the examiner concluded that the veteran was a 
poor historian.  He noted an "inconsistent history of 
frequency of seizures.  In medical records:  'no seizures for 
years' but (veteran) says 10/day and wife says last one 2 
weeks ago."

Subsequent VA treatment records also provide disparate 
accounts of the veteran's disorder.  During a neurology 
consult done during the same month as the veteran's second VA 
exam, he reported that he could not say when he last had a 
seizure.  On September 21, 2006, the veteran claimed that he 
had not had seizures since May 2006.  Yet, he reported having 
mild seizures two times a night during a separate exam on 
September 25, 2006.  Finally, during a VA respiratory exam in 
May 2007, the veteran claimed that he had less than one 
seizure per week.  

Under 38 C.F.R. § 4.121, lay testimony as to the frequency of 
seizures must be consistent.  Yet, the histories of record 
here vary widely from week to week, exam to exam, and between 
the spouses.  VA's Schedule for Rating Disabilities works by 
comparing the veteran's symptoms to the applicable criteria.  
It is not possible to rate a condition for which the symptoms 
are unclear.  The inconsistency of the reporting of seizure 
frequency by the claimant results in an inability by the Board 
to find that that it is as likely as not that the veteran has 
at least one major seizure in three months over a year, or 
more than 10 minor seizures weekly.  The Board finds that 
various reported frequencies of seizures by the veteran to be 
unreliable, and therefore finds that entitlement to a higher 
rating is not shown.

Accordingly, the Board finds that the criteria for an 
increased rating for convulsive disorder with grand mal reflex 
spasm of diaphragm, also claimed as hiccup condition, have not 
been met.  The preponderance of the evidence is against the 
claim, and therefore the claim must be denied.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to an increased rating, greater than 60 percent, 
for convulsive disorder with grand mal reflex spasm of 
diaphragm, also claimed as hiccup condition, is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


